Exhibit 10.1
 
SANTARUS, INC.
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 

 



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of July 11, 2008, by and between COMERICA BANK (“Bank”) and
SANTARUS, INC. (“Borrower”).
RECITALS
     Bank and Borrower are parties to that certain Loan and Security Agreement,
dated as of July 28, 2006, as amended from time to time (the “Original
Agreement”). Borrower and Bank wish to amend and restate the terms of the
Original Agreement. This Agreement sets forth the terms on which Bank will
advance credit to Borrower, and Borrower will repay the amounts owing to Bank.
AGREEMENT
     The parties agree as follows:
     1. DEFINITIONS AND CONSTRUCTION.
          1.1 Definitions. As used in this Agreement, the following terms shall
have the following definitions:
               “Accounts” means all presently existing and hereafter arising
accounts, contract rights, payment intangibles, and all other forms of
obligations owing to Borrower arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services by Borrower, whether or not earned by performance,
and any and all credit insurance, guaranties, and other security therefor, as
well as all merchandise returned to or reclaimed by Borrower and Borrower’s
Books relating to any of the foregoing.
               “Advance” or “Advances” means a cash advance or cash advances
under the Revolving Line.
               “Affiliate” means, with respect to any Person, any Person that
owns or controls directly or indirectly such Person, any Person that controls or
is controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, and its general partners, if any.
               “Bank Expenses” means (subject to reasonable documentation
thereof) all out-of-pocket: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred by or for the benefit of Bank before, during
and after an Insolvency Proceeding, whether or not suit is brought.
               “Borrower State” means Delaware, the state under whose laws
Borrower is organized.
               “Borrower’s Books” means all of Borrower’s books and records
including: ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
               “Borrowing Base” means an amount equal to eighty percent (80%) of
Eligible Accounts, as reasonably determined by Bank with reference to the most
recent Borrowing Base Certificate delivered by Borrower.
               “Business Day” means any day that is not a Saturday, Sunday, or
other day on which banks in the State of California are authorized or required
to close.
               “Cash” means unrestricted cash, cash equivalents and marketable
securities.

- 1 -



--------------------------------------------------------------------------------



 



               “Cash Burn” means net loss (determined in accordance with GAAP),
plus depreciation and amortization, minus any decrease in deferred revenue, plus
any increase in deferred revenue, plus stock-based compensation expensed in
accordance in GAAP, during the three (3) month period ending on the measurement
date, divided by three (3).
               “Change in Control” shall mean a transaction in which any
“person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of
Borrower, who did not have such power before such transaction.
               “Chief Executive Office State” means California, where Borrower’s
chief executive office is located.
               “Closing Date” means the date of this Agreement.
               “Code” means the California Uniform Commercial Code, as amended
or supplemented from time to time.
               “Collateral” means the property described on Exhibit A attached
hereto and all Negotiable Collateral to the extent not described on Exhibit A,
except to the extent any such property (i) is nonassignable by its terms without
the consent of the licensor thereof or another party (but only to the extent
such prohibition on transfer is enforceable under applicable law, including,
without limitation, Sections 9406 and 9408 of the Code), or (ii) the granting of
a security interest therein is contrary to applicable law, provided that upon
the cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral; provided that in no case shall the
definition of “Collateral” exclude any Accounts, proceeds of the disposition of
any property, or general intangibles consisting of rights to payment.
               “Collateral State” means: the state or states in the United
States where the Collateral is located (other than: personal property used to
support field services and marketing operations, having an aggregate book value
of less than Five Hundred Thousand Dollars ($500,000); and Collateral located in
Canada, provided that such Collateral shall not have a book value in excess of
One Million Dollars ($1,000,000) at any time), which are California, Kentucky
and New York.
               “Consolidated Net Income (or Deficit)” means the consolidated net
income (or deficit) of any Person and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income and
expense (subject to Bank’s prior review and reasonable approval of such proposed
extraordinary items).
               “Consolidated Total Interest Expense” means with respect to any
Person for any period, the aggregate amount of interest required to be paid or
accrued by a Person and its Subsidiaries during such period on all Indebtedness
of such Person and its Subsidiaries outstanding during all or any part of such
period, whether such interest was or is required to be reflected as an item of
expense or capitalized, including payments consisting of interest in respect of
any capitalized lease or any synthetic lease, and including commitment fees,
agency fees, facility fees, balance deficiency fees and similar fees or expenses
in connection with the borrowing of money.
               “Contingent Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to (i) any indebtedness, capital lease, dividend, letter of credit or
other obligation of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards, or merchant services issued for the
account of that Person; and (iii) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designated to
protect a Person against fluctuation in interest rates, currency exchange

- 2 -



--------------------------------------------------------------------------------



 



rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
Ordinary Course of Business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
               “Copyrights” means any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held.
               “Credit Extension” means each Advance or any other extension of
credit by Bank to or for the benefit of Borrower hereunder.
               “EBITDA” means with respect to any fiscal period an amount equal
to the sum of (a) Consolidated Net Income of the Borrower and its Subsidiaries
for such fiscal period, plus (b) in each case to the extent deducted in the
calculation of the Borrower’s Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) stock-based compensation expensed in accordance
with GAAP, and minus, to the extent added in computing Consolidated Net Income,
and without duplication, all extraordinary and non-recurring revenue and gains
and expenses (including income tax benefits) (subject, in all events, to Bank’s
prior review and reasonable approval of such proposed extraordinary items) for
such period, all as determined in accordance with GAAP.
               “Eligible Accounts” means those Accounts that arise in the
Ordinary Course of Business that comply with all of Borrower’s representations
and warranties to Bank set forth in Section 5.3; provided that, as the result of
an audit of the Collateral which is unsatisfactory to Bank in its reasonable
discretion, or an Event of Default, Bank may change the standards of eligibility
by giving Borrower thirty (30) days prior written notice. Unless otherwise
agreed to by Bank, Eligible Accounts shall not include the following:
               (a) Accounts that the account debtor has failed to pay in full
within (x) sixty (60) days of due date with respect to Accounts payable on terms
consistent with Borrower’s Trade Policy; and (y) ninety (90) days of invoice
date on all other Accounts;
               (b) Credit balances over (x) sixty (60) days with respect to
Accounts payable on terms consistent with Borrower’s Trade Policy; and
(y) ninety (90) days on all other Accounts;
               (c) Accounts with respect to an account debtor, twenty-five
percent (25%) of whose Accounts the account debtor has failed to pay within
(x) sixty (60) days of due date with respect to Accounts payable on terms
consistent with Borrower’s Trade Policy; and (y) ninety (90) days of invoice
date on all other Accounts;
               (d) Accounts with respect to an account debtor, including
Subsidiaries and Affiliates, whose total obligations to Borrower exceed twenty
five percent (25%) of all Accounts, to the extent such obligations exceed the
aforementioned percentage; except for Accounts of McKesson Corporation,
AmerisourceBergen Corporation and Cardinal Health, Inc. (and each of their
Affiliates), to the extent the obligations (of each such Account) exceed fifty
percent (50%) of all Accounts; except as approved in writing by Bank;
               (e) Accounts with respect to which the account debtor does not
have its principal place of business in the United States, except for Eligible
Foreign Accounts;
               (f) Accounts with respect to which the account debtor is the
United States or any department, agency, or instrumentality of the United
States, except for Accounts of the United States if the payee

- 3 -



--------------------------------------------------------------------------------



 



has assigned its payment rights to Bank and the assignment has been acknowledged
under the Assignment of Claims Act of 1940 (31 U.S.C. 3727);
               (g) Accounts with respect to which Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to Borrower;
               (h) Accounts with respect to which goods are placed on
consignment, guaranteed sale, sale or return, sale on approval, bill and hold,
demo or promotional, or other terms by reason of which the payment by the
account debtor may be conditional (other than Accounts subject to return as a
result of product damage or expiration, in accordance Borrower’s Trade Policy);
               (i) Accounts with respect to which the account debtor is an
officer, employee or Affiliate of Borrower;
               (j) Accounts that have not yet been billed to the account debtor
or that relate to deposits (such as good faith deposits) or other property of
the account debtor held by Borrower for the performance of services or delivery
of goods which Borrower has not yet performed or delivered;
               (k) Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;
               (l) Accounts the collection of which Bank reasonably determines
after inquiry and consultation with Borrower to be doubtful; and
               (m) Retentions and hold-backs.
               “Eligible Foreign Accounts” means Accounts with respect to which
the account debtor does not have its principal place of business in the United
States and that are (i) supported by one or more letters of credit in an amount
and of a tenor, and issued by a financial institution, acceptable to Bank,
(ii) insured by the Export Import Bank of the United States, (iii) generated by
an account debtor with its principal place of business in Canada, provided that
the Bank has perfected its security interest in the appropriate Canadian
province, or (iv) approved by Bank on a case-by-case basis. All Eligible Foreign
Accounts must be calculated in U.S. Dollars.
               “Environmental Laws” means all laws, rules, regulations, orders
and the like issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.
               “Equipment” means all present and future machinery, equipment,
tenant improvements, furniture, fixtures, vehicles, tools, parts and attachments
in which Borrower has any interest.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder.
               “Event of Default” has the meaning assigned in Article 8.
               “GAAP” means generally accepted accounting principles,
consistently applied, as in effect from time to time.
               “Indebtedness” means (a) all indebtedness for borrowed money or
the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety

- 4 -



--------------------------------------------------------------------------------



 



bonds and letters of credit, (b) all obligations evidenced by notes, bonds,
debentures or similar instruments, (c) all capital (but not operating) lease
obligations, and (d) all Contingent Obligations.
               “Insolvency Proceeding” means any proceeding commenced by or
against any Person or entity under any provision of the United States Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extension generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.
               “Intellectual Property” means all of Borrower’s right, title, and
interest in and to the following:
               (a) Copyrights, Trademarks and Patents;
               (b) Any and all trade secrets, and any and all Intellectual
Property rights in computer software and computer software products now or
hereafter existing, created, acquired or held;
               (c) Any and all design rights which may be available to Borrower
now or hereafter existing, created, acquired or held;
               (d) Any and all claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the Intellectual Property rights identified above;
               (e) All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights;
               (f) All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and
               (g) All proceeds of the foregoing, including without limitation
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.
               “Inventory” means all present and future inventory in which
Borrower has any interest.
               “Investment” means any beneficial ownership of (including stock,
partnership or limited liability company interest other securities) any Person,
or any loan, advance or capital contribution to any Person.
               “IRC” means the Internal Revenue Code of 1986, as amended, and
the regulations thereunder.
               “Letter of Credit” means a commercial or standby letter of credit
or similar undertaking issued by Bank at Borrower’s request.
               “LIBOR Addendum” means that certain Amended and Restated LIBOR
Addendum to Amended and Restated Loan and Security Agreement executed by and
between Borrower and Bank of even date herewith.
               “Lien” means any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.
               “Liquidity” means the sum of Cash at Bank (or Bank’s Affiliates
or other third parties, in each case subject to a control agreement in form and
content reasonably acceptable to Bank and provided the Bank can view the
accounts’ balances on a daily basis), plus the Borrowing Base.

- 5 -



--------------------------------------------------------------------------------



 



               “Loan Documents” means, collectively, this Agreement, any note or
notes executed by Borrower, and any other document, instrument or agreement
entered into in connection with this Agreement, all as amended or extended from
time to time.
               “Material Adverse Effect” means a material adverse effect on
(i) the business operations, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries taken as a whole, (ii) the ability of Borrower to
repay the Obligations or otherwise perform its obligations under the Loan
Documents, (iii) Borrower’s interest in, or the value, perfection or priority of
Bank’s security interest in the Collateral.
               “Negotiable Collateral” means all of Borrower’s present and
future letters of credit of which it is a beneficiary, drafts, instruments
(including promissory notes), securities, documents of title, and chattel paper,
and Borrower’s Books relating to any of the foregoing.
               “Obligations” means all debt, principal, interest, Bank Expenses
and other amounts owed to Bank by Borrower pursuant to this Agreement or any
other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Bank may have obtained by
assignment or otherwise.
               “Ordinary Course of Business” means, with respect to Borrower and
any transaction, agreement or other matter, engaging in the usual and customary
business of a specialty pharmaceutical company similar to Borrower in size
(financial and otherwise) and business strategy (as of the Closing Date and as
contemplated as of the Closing Date), including but not limited to, entering
into or amending arrangements relating to collaborations, joint ventures,
strategic alliances, product acquisitions and the development, manufacture and
commercialization of pharmaceutical products or medical devices (including but
not limited to the license (exclusive only as to duration, market segment and/or
geography) and sublicense of Intellectual Property in arms’ length transactions
on fair and reasonable terms); in each case, provided the same could not
reasonably be expected to have a Material Adverse Effect and provided further
that an Event of Default has not occurred and is not continuing before and could
not reasonably be expected to occur after giving effect to such transaction,
agreement or other matter.
               “Patents” means all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same.
               “Periodic Payments” means all installments or similar recurring
payments that Borrower may now or hereafter become obligated to pay to Bank
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between Borrower and Bank.
               “Permitted Indebtedness” means:
               (a) Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
               (b) Indebtedness existing on the Closing Date and disclosed in
the Schedule;
               (c) Indebtedness not to exceed One Million Five Hundred Thousand
Dollars ($1,500,000) in the aggregate in any fiscal year of Borrower secured by
a lien described in clause (c) of the defined term “Permitted Liens;” provided
such Indebtedness does not exceed the lesser of the cost or fair market value of
the equipment financed with such Indebtedness;
               (d) Without duplication with (c), above, or clause (d) of the
defined term “Permitted Liens,” Indebtedness with respect to capital leases not
to exceed Five Million Dollars ($5,000,000) in the aggregate outstanding,
resulting solely from (x) changes to GAAP which require the conversion of leases
considered

- 6 -



--------------------------------------------------------------------------------



 



“operating leases” as of the Closing Date to “capital leases” as of any future
date or (y) Borrower’s determination to finance or refinance assets subject to
operating leases as of the Closing Date with capital leases;
               (e) Subordinated Debt;
               (f) Indebtedness to trade creditors incurred in the Ordinary
Course of Business;
               (g) Indebtedness of Borrower which (i) is convertible into shares
of common stock of Borrower; (ii) is unsecured, (iii) provides for principal
payment only after the Revolving Maturity Date; and (iv) may or may not be
Subordinated Debt; and
               (h) Extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified in any material respect to impose more burdensome terms upon
Borrower or its Subsidiary, as the case may be.
               “Permitted Investment” means:
               (a) Investments existing on the Closing Date disclosed in the
Schedule; and
               (b) (i) Marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) Bank’s
certificates of deposit maturing no more than one year from the date of
investment therein, (iv) Bank’s money market accounts, and (v) Investments made
in accordance with Borrower’s investment policy approved from time to time by
Borrower’s board of directors and provided to (and, to the extent amended after
the Closing Date, approved by) Bank;
               (c) Repurchases of stock from former employees or directors of
Borrower under the terms of applicable repurchase agreements (i) in an aggregate
amount not to exceed Two Million Five Hundred Thousand Dollars ($2,500,000) in
any fiscal year, provided that no Event of Default has occurred, is continuing
or would exist after giving effect to the repurchases, or (ii) in any amount
where the consideration for the repurchase is the cancellation of indebtedness
owed by such former employees to Borrower regardless of whether an Event of
Default exists;
               (d) Investments accepted in connection with Permitted Transfers;
               (e) Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate in any fiscal year;
               (f) Investments not to exceed Five Hundred Thousand Dollars
($500,000) in the aggregate in any fiscal year consisting of (i) travel advances
and employee relocation loans and other employee loans and advances in the
Ordinary Course of Business, and (ii) loans to employees, officers or directors
relating to the purchase of equity securities of Borrower or its Subsidiaries
pursuant to stock option plan agreements (and similar agreements) approved by
Borrower’s Board of Directors;
               (g) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business;
               (h) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business, provided that this subparagraph
(h) shall not apply to Investments of Borrower in any Subsidiary; and

- 7 -



--------------------------------------------------------------------------------



 



               (i) Transactions, agreements or other matters entered into in the
Ordinary Course of Business.
               “Permitted Liens” means:
               (a) Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;
               (b) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings and for which Borrower maintains adequate reserves,
provided the same have no priority over any of Bank’s security interests;
               (c) Liens not to exceed One Million Five Hundred Thousand Dollars
($1,500,000) in the aggregate in any fiscal year (i) upon or in any Equipment
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such Equipment, or (ii) existing on such
Equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;
               (d) Without duplication with (c), above, or clause (d) of the
defined term “Permitted Indebtedness,” Liens securing capital leases not to
exceed Five Million Dollars ($5,000,000) in the aggregate outstanding, resulting
solely from (x) changes to GAAP which require the conversion of leases
considered “operating leases” as of the Closing Date to “capital leases” as of
any future date or (y) Borrower’s determination to finance or refinance assets
subject to operating leases as of the Closing Date with capital leases;
               (e) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase in any material respect;
               (f) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.5 or 8.9;
               (g) Liens of materialmen, mechanics, warehousemen, carriers,
artisans or other similar Liens arising in the Ordinary Course of Business or by
operation of law, which are not past due or which are being contested in good
faith by appropriate proceedings and for which reserves have been established in
accordance with GAAP; and
               (h) Liens in favor of other financial institutions arising in
connection with Borrower’s deposit accounts held at such institutions to secure
standard fees for deposit services charged by, but not financing made available
by such institutions, provided that Bank has a perfected security interest in
the amounts held in such deposit accounts.
               “Permitted Transfer” means the conveyance, sale, lease, transfer
or disposition by Borrower or any Subsidiary of:
               (a) Inventory in the Ordinary Course of Business;
               (b) licenses and similar arrangements for the use of the
Intellectual Property of Borrower or its Subsidiaries in the Ordinary Course of
Business;
               (c) worn-out or obsolete Equipment;
               (d) transfers of Borrower’s assets in the Ordinary Course of
Business; or

- 8 -



--------------------------------------------------------------------------------



 



               (e) other assets of Borrower or its Subsidiaries that do not in
the aggregate exceed Five Hundred Thousand Dollars ($500,000) during any fiscal
year.
               “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
               “Prime Rate” means the variable rate of interest, per annum, most
recently announced by Bank, as its “prime rate,” whether or not such announced
rate is the lowest rate available from Bank.
               “Profitability” means net income after tax, calculated in
accordance with GAAP, plus stock-based compensation expensed in accordance with
GAAP.
               “Responsible Officer” means each of the Chief Executive Officer
and the Chief Financial Officer of Borrower.
               “Revolving Line” means a Credit Extension of up to Twenty-Five
Million Dollars ($25,000,000).
               “Revolving Maturity Date” means July 11, 2011.
               “Schedule” means the schedule of exceptions attached hereto and
approved by Bank, if any, including any updates thereto in accordance with
Section 3.2(b).
               “SOS Reports” means the official reports from the Secretaries of
State of each Collateral State, Chief Executive Office State and the Borrower
State and other applicable federal, state or local government offices
identifying all current security interests filed in the Collateral and Liens of
record as of the date of such report.
               “Subordinated Debt” means any debt incurred by Borrower that is
subordinated in writing to the debt owing by Borrower to Bank on terms
reasonably acceptable to Bank (and identified as being such by Borrower and
Bank).
               “Subsidiary” means any corporation, partnership or limited
liability company or joint venture in which (i) any general partnership interest
or (ii) more than fifty percent (50%) of the stock, limited liability company
interest or joint venture of which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by Borrower,
either directly or through an Affiliate.
               “Trademarks” means any trademark and servicemark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by such trademarks.
               “Trade Policy” means Borrower’s policy with respect to damaged
and/or expired products, as set forth in that certain “Santarus, Inc. Trade
Policy” in effect (and as contemplated) as of the Closing Date, attached hereto
as Annex I (and as amended from time to time, as approved by Bank).
          1.2 Accounting Terms. Any accounting term not specifically defined
herein shall be construed in accordance with GAAP and all calculations shall be
made in accordance with GAAP. The term “financial statements” shall include,
with respect to annual and quarterly financial statements (unless otherwise
required by the SEC), the accompanying notes and schedules.

- 9 -



--------------------------------------------------------------------------------



 



      2. LOAN AND TERMS OF PAYMENT.
          2.1 Credit Extensions.
               (a) Promise to Pay. Borrower promises to pay to Bank, in lawful
money of the United States of America, the aggregate unpaid principal amount of
all Credit Extensions made by Bank to Borrower, together with interest on the
unpaid principal amount of such Credit Extensions at rates in accordance with
the terms hereof.
               (b) Advances Under Revolving Line.
                    (i) Amount. Subject to and upon the terms and conditions of
this Agreement, and, when Advances are made against the Borrowing Base, subject
to an audit of the Collateral the results of which shall be satisfactory to
Bank, (1) Borrower may request Advances, subject to Section 6.7(b) in an
aggregate outstanding amount not to exceed the Revolving Line, and (2) amounts
borrowed pursuant to this Section 2.1(b) may be repaid and reborrowed at any
time prior to the Revolving Maturity Date, at which time all Advances under this
Section 2.1(b) shall be immediately due and payable. Except as set forth in the
LIBOR Addendum, Borrower may prepay any Advances without penalty or premium.
                    (ii) Form of Request. Whenever Borrower desires an Advance,
Borrower will notify Bank by facsimile transmission or email no later than 3:00
p.m. Pacific time (1:00 p.m. Pacific time for wire transfers), on the Business
Day that the Advance is to be made. Each such notification shall be promptly
confirmed by a Loan Advance/Paydown Request Form in substantially the form of
Exhibit B hereto. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions (but with notice to Borrower) if in
Bank’s discretion such Advances are necessary to meet Obligations which have
become due and remain unpaid. Bank shall be entitled to rely on any facsimile or
email notice given by a person who Bank reasonably believes to be a Responsible
Officer or a designee thereof, and Borrower shall indemnify and hold Bank
harmless for any damages or loss suffered by Bank as a result of such reliance.
Bank will credit the amount of Advances made under this Section 2.1(b) to
Borrower’s deposit account.
          2.2 Overadvances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or, subject to Section 6.7(b), the
Minimum Liquidity Ratio at any time, Borrower shall immediately pay to Bank, in
cash, the amount of such excess.
          2.3 Interest Rates, Payments, and Calculations.
               (a) Interest Rates. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding daily balance thereof, as set
forth in the LIBOR Addendum.
               (b) Default Rate. All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to three (3) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.
               (c) Payments. Interest hereunder shall be due and payable in
arrears on the first calendar day of each month during the term hereof. Bank
shall, at its option, charge such interest, all Bank Expenses, and all Periodic
Payments against any of Borrower’s deposit accounts or, in the event of
insufficient funds in such accounts, against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due (other than as a result of Bank’s
failure to debit Borrower’s deposit accounts when such accounts have sufficient
funds) shall be compounded by becoming a part of the Obligations, and such
interest shall thereafter accrue interest at the rate then applicable hereunder.
               (d) Computation. In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased, effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan

- 10 -



--------------------------------------------------------------------------------



 



Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
          2.4 Crediting Payments. Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence and during the continuance of an Event of Default, Bank shall have
the right, in its sole discretion, to immediately apply any wire transfer of
funds, check, or other item of payment to conditionally reduce Obligations, but
such applications of funds shall not be considered a payment on account unless
such payment is of immediately available federal funds or unless and until such
check or other item of payment is honored when presented for payment.
Notwithstanding anything to the contrary contained herein, any wire transfer or
payment received by Bank after 12:00 noon Pacific time shall be deemed to have
been received by Bank as of the opening of business on the immediately following
Business Day. Whenever any payment to Bank under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.
          2.5 Fees. Borrower shall pay to Bank the following:
               (a) Unused Commitment Fee. A fee equal to one half of one percent
(0.50%) per annum of the difference between the amount of the Revolving Line and
the average daily balance outstanding thereunder during the term hereof
(commencing from the Closing Date), paid quarterly in arrears, which shall be
nonrefundable; and
               (b) Bank Expenses. On the Closing Date, all Bank Expenses
incurred through the Closing Date, and, after the Closing Date, all Bank
Expenses as and when they become due.
          2.6 Term. This Agreement shall become effective on the Closing Date
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Borrower shall have the right to terminate
this Agreement upon thirty (30) days prior written notice to Bank and
indefeasible payment in full of the Obligations.
      3. CONDITIONS OF LOANS.
          3.1 Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:
               (a) this Agreement;
               (b) the LIBOR Addendum;
               (c) an officer’s certificate of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
               (d) UCC National Form Financing Statement Amendment;
               (e) current SOS Reports indicating that except for Permitted
Liens, there are no other security interests or Liens of record in the
Collateral;
               (f) except as set forth in the Schedule, securities and/or
deposit account control agreements with respect to any accounts permitted
hereunder to be maintained outside Bank;

- 11 -



--------------------------------------------------------------------------------



 



               (g) agreement to furnish insurance;
               (h) payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;
               (i) current financial statements, including audited statements
for Borrower’s most recently ended fiscal year, together with an unqualified
opinion, company prepared consolidated balance sheets and income statements for
the most recently ended quarter (as filed with the Securities and Exchange
Commission (the “SEC”)) in accordance with Section 6.2, and such other updated
financial information as Bank may reasonably request;
               (j) current Compliance Certificate in accordance with
Section 6.2; and
               (k) such other documents, certificates or opinions, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate.
          3.2 Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
               (a) timely receipt by Bank of the Loan Advance/Paydown Request
Form as provided in Section 2.1; and
               (b) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Loan Advance/Paydown Request Form and on the effective date of each Credit
Extension as though made at and as of each such date, and no Event of Default
shall have occurred and be continuing, or would exist after giving effect to
such Credit Extension (provided, however, that those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date). The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2. Notwithstanding the foregoing, after the initial Credit
Extension, Borrower may update such representations and warranties by amending
the Schedule attached hereto for events or circumstances arising after the
initial Credit Extension so long as Bank reviews and approves such updated
information, which information could not reasonably be expected to have a
Material Adverse Effect.
      4. CREATION OF SECURITY INTEREST.
          4.1 Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and in order to secure prompt performance by Borrower of
each of its covenants and duties under the Loan Documents. Except as set forth
in the Schedule, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in later-acquired Collateral. Borrower
also hereby agrees to not sell, transfer, assign, mortgage, pledge, lease, grant
a security interest in, or encumber any of its Intellectual Property; in each
case, other than in the Ordinary Course of Business. Notwithstanding any
termination, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding.
          4.2 Perfection of Security Interest. Borrower authorizes Bank to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of Borrower of the kind pledged hereunder, and
(ii) contain any other information required by the Code for the sufficiency of
filing office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable. Any such financing statements may be signed by Bank on behalf of
Borrower, as provided in the Code, and may be filed at any time in any
jurisdiction whether or not Revised Article 9 of the Code is then in effect in
that jurisdiction. Borrower shall from time to time endorse and deliver to Bank,
at the request of Bank, all Negotiable Collateral and other documents that Bank
may reasonably request, in form satisfactory to Bank, to perfect and continue
perfected Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.

- 12 -



--------------------------------------------------------------------------------



 



Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank reasonably determines to
perfect its security interest by possession in addition to the filing of a
financing statement. Where Collateral is in possession of a third party bailee,
Borrower shall take such steps as Bank reasonably requests for Bank to
(i) obtain an acknowledgment, in form and substance satisfactory to Bank, of the
bailee that the bailee holds such Collateral for the benefit of Bank, and
(ii) obtain “control” of any Collateral consisting of investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper (as such
items and the term “control” are defined in Revised Article 9 of the Code) by
causing the securities intermediary or depositary institution or issuing bank to
execute a control agreement in form and substance satisfactory to Bank. Borrower
will not create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.
          4.3 Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than once a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
     5. REPRESENTATIONS AND WARRANTIES.
          Borrower represents and warrants as follows:
          5.1 Due Organization and Qualification. Borrower and each Subsidiary
is duly existing under the laws of the state in which it is organized and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.
          5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s corporate powers, have
been duly authorized by all necessary corporate action on the part of Borrower,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute
an event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement by which it is bound, except to
the extent such default could not reasonably be expected to cause a Material
Adverse Effect.
          5.3 Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. Other
than: personal property used to support field services and marketing operations,
having an aggregate book value of less than Five Hundred Thousand Dollars
($500,000); and Collateral located in Canada, which shall not have a book value
in excess of One Million Dollars ($1,000,000) at any time; all Collateral is
located solely in the Collateral States. The Eligible Accounts are bona fide
existing obligations. The property or services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or its agent for
immediate shipment to and unconditional acceptance by the account debtor
(subject to Borrower’s Trade Policy). Borrower has not received notice of actual
or imminent Insolvency Proceeding of any account debtor whose accounts are
included in any Borrowing Base Certificate as an Eligible Account. All Inventory
is in all material respects of good and merchantable quality, free from all
material defects, except for Inventory for which adequate reserves have been
made in accordance with GAAP. Except as set forth in the Schedule, none of
Borrower’s Cash is maintained or invested with a Person other than Bank or
Bank’s Affiliates.
          5.4 Intellectual Property. Borrower owns or controls the Intellectual
Property utilized in its business, except for licenses granted by Borrower in
the Ordinary Course of Business. To the best of Borrower’s knowledge, except as
set forth in the Schedule, and no part of its Intellectual Property has been
judged invalid or unenforceable, in whole or in part, and no claim has been made
to Borrower that any part of its Intellectual Property violates the rights of
any third party except to the extent such claim could not reasonably be expected
to cause a Material Adverse Effect.

- 13 -



--------------------------------------------------------------------------------



 



          5.5 Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.
          5.6 Litigation. Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect.
          5.7 No Material Adverse Change in Financial Statements. All
consolidated financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated financial condition as of the date thereof and
Borrower’s consolidated results of operations for the period then ended. There
has not been a material adverse change in the consolidated or in the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank (or available to Bank on the
SEC’s website).
          5.8 Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement. For purposes of this
Section 5.8, deferred revenue will be classified as capital.
          5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary
have met the minimum funding requirements of ERISA with respect to any employee
benefit plans maintained by Borrower and subject to ERISA. No event has occurred
resulting from Borrower’s failure to comply with ERISA that is reasonably likely
to result in Borrower’s incurring any liability that could have a Material
Adverse Effect. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Borrower is not engaged principally, or as one
of the important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System). Borrower has
complied in all material respects with all the provisions of the Federal Fair
Labor Standards Act. Borrower is in compliance with all environmental laws,
regulations and ordinances except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. Borrower has not
violated any statutes, laws, ordinances or rules applicable to it, the violation
of which could reasonably be expected to have a Material Adverse Effect.
Borrower and each Subsidiary have filed or caused to be filed all tax returns
required to be filed, and have paid, or have made adequate provision for the
payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes could not reasonably be expected to have a Material
Adverse Effect.
          5.10 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
          5.11 Government Consents. Borrower and each Subsidiary have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.
          5.12 Inbound Licenses. Except as disclosed in the Schedule, Borrower
is not a party to, nor is bound by, any material inbound license or agreement
that prohibits or otherwise restricts Borrower from granting a security interest
in Borrower’s interest in such material inbound license or agreement or any
other property.
          5.13 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to

- 14 -



--------------------------------------------------------------------------------



 



be viewed as facts and that actual results during the period or periods covered
by any such projections and forecasts may differ from the projected or
forecasted results.
     6. AFFIRMATIVE COVENANTS.
          Borrower covenants and agrees that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, Borrower shall do all of the following:
          6.1 Good Standing and Government Compliance. Borrower shall maintain
its and each of its Subsidiaries’ corporate existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the state in
which Borrower is organized, if applicable. Borrower shall meet, and shall cause
each Subsidiary to meet, the minimum funding requirements of ERISA with respect
to any employee benefit plans subject to ERISA. Borrower shall comply in all
material respects with all applicable Environmental Laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so could have a Material Adverse Effect. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, and shall maintain, and
shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which or failure to comply with which
could reasonably be expected to have a Material Adverse Effect.
          6.2 Financial Statements, Reports, Certificates. Borrower shall
deliver the following to Bank (provided that any such financial statements that
are available to Bank on the SEC’s website shall be deemed delivered without
further action by Borrower): (i) as soon as available, but in any event within
one hundred twenty (120) days (or such earlier time as is required by the SEC)
after the end of Borrower’s fiscal year, audited consolidated financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an opinion which is unqualified or otherwise consented to in
writing by Bank on such financial statements of an independent certified public
accounting firm reasonably acceptable to Bank; (ii) as soon as available, but in
any event within forty (40) days after the last day of each month when the
Liquidity Ratio set forth in Section 6.7(b) includes consideration of Borrower’s
Eligible Accounts (or, otherwise, forty (40) days after the end of each of
Borrower’s first, second and third fiscal quarters (or such earlier time as may
be mandated by the SEC from time to time)), unaudited financial statements of
Borrower prepared in accordance with GAAP; (iii) as and when filed, all reports
on Forms 10-K and 10-Q filed with the SEC; (iv) within five (5) calendar days
following receipt of notice thereof, a report of any legal actions pending or
threatened against Borrower or any Subsidiary that could reasonably be expected
to have a Material Adverse Effect (or otherwise require the Company to report
the same to the SEC); (v) within five (5) calendar days following receipt
thereof, each management letter prepared by Borrower’s independent certified
public accounting firm regarding Borrower’s management control systems; and
(vi) such budgets, sales projections, operating plans or other financial
information as Bank may reasonably request from time to time.
               (a) Within forty (40) days after the last day of each month
(other than December, which shall be thirty (30) days for drafts and
seventy-five (75) days for final reporting) when the Liquidity Ratio set forth
in Section 6.7(b) includes consideration of Borrower’s Eligible Accounts,
Borrower shall deliver to Bank a Borrowing Base Certificate signed by a
Responsible Officer in substantially the form of Exhibit C hereto, together with
aged listings by invoice due date of accounts receivable and accounts payable.
               (b) Within forty (40) days after the last day of each month
(other than December, which shall be thirty (30) days for drafts and
seventy-five (75) days for final reporting) when the Liquidity Ratio set forth
in Section 6.7(b) includes consideration of Borrower’s Eligible Accounts (or,
otherwise, forty (40) days after the end of each of Borrower’s first, second and
third fiscal quarters), Borrower shall deliver to Bank a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit D hereto.
               (c) As soon as possible and in any event within five (5) calendar
days after becoming aware of the occurrence or existence of an Event of Default
hereunder, a written statement of a

- 15 -



--------------------------------------------------------------------------------



 



Responsible Officer (or its designee) setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.
               (d) Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than every six (6) months unless an
Event of Default has occurred and is continuing.
     Borrower may deliver to Bank on an electronic basis any certificates,
reports or information required pursuant to this Section 6.2, and Bank shall be
entitled to rely on the information contained in the electronic files, provided
that Bank in good faith believes that the files were delivered by a Responsible
Officer or its designee. If Borrower delivers this information electronically,
it shall also deliver to Bank by U.S. Mail, reputable overnight courier service,
hand delivery, facsimile or .pdf file within five (5) Business Days of
submission of the unsigned electronic copy the certification of monthly
financial statements, the Borrowing Base Certificate and the Compliance
Certificate, each bearing the physical signature of the Responsible Officer.
          6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made in accordance with GAAP. Returns and
allowances, if any, as between Borrower and its account debtors shall be on the
same basis and in accordance with Borrower’s Trade Policy. Borrower shall
promptly notify Bank of all returns and recoveries and of all disputes and
claims involving more than Five Hundred Thousand Dollars ($500,000), other than
in accordance with Borrower’s Trade Policy.
          6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.
          6.5 Insurance.
               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof. Borrower shall also maintain liability
and other insurance in amounts and of a type that are customary to businesses
similar to Borrower’s.
               (b) All such policies of insurance shall be in such form, with
such companies, and in such amounts as are reasonably satisfactory to Bank. All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form reasonably satisfactory to Bank, showing Bank as an
additional loss payee, and all liability insurance policies shall show the Bank
as an additional insured and shall specify that the insurer must give at least
20 days notice to Bank before canceling its policy for any reason. Upon Bank’s
request, Borrower shall deliver to Bank certified copies of the policies of
insurance and evidence of all premium payments. If no Event of Default has
occurred and is continuing, proceeds payable under any casualty policy will, at
Borrower’s option, be payable to Borrower to replace the property subject to the
claim, provided that any such replacement property shall be deemed Collateral in
which Bank has been granted a first priority security interest. If an Event of
Default has occurred and is continuing, all proceeds payable under any such
policy shall, at Bank’s option, be payable to Bank to be applied on account of
the Obligations.
          6.6 Accounts. Borrower shall maintain its primary depository and
operating accounts with Bank. Except as set forth in the Schedule, all material
investment accounts and all other accounts maintained outside of Bank or Bank’s
Affiliates shall be subject to control agreements in form and content reasonably
acceptable to Bank. Bank agrees that it will not exercise control of such
accounts unless an Event of Default has occurred and is continuing.

- 16 -



--------------------------------------------------------------------------------



 



          6.7 Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants:
                (a) Minimum Cash. A balance of Cash at Bank and Cash at Bank’s
Affiliates (subject to control agreements in form and content reasonably
acceptable to Bank) of not less Four Million Dollars ($4,000,000) at all times;
provided that, until such time as Bank has received an audit of the Collateral,
the results of which shall be satisfactory to Bank, when Advances exceed Twenty
Million Dollars ($20,000,000), Borrower shall maintain a balance of Cash at Bank
and Cash at Bank’s Affiliates (subject to control agreements in form and content
reasonably acceptable to Bank) of at least one hundred ten percent (110%) of the
amount of such Advances.
                (b) Minimum Liquidity Ratio. A ratio of Liquidity to all
Indebtedness owing by Borrower to Bank of at least (i) 1.10 to 1.00, when only
Cash held at Bank and Bank’s Affiliates (subject to control agreements in form
and content reasonably acceptable to Bank) is used in the calculation of
Liquidity, or (ii) 1.25 to 1.00, at all other times; provided that, until such
time as Bank has received an audit of the Collateral, the results of which shall
be satisfactory to Bank, when Advances exceed Twenty Million Dollars
($20,000,000), Borrower shall maintain a balance of Cash at Bank and Cash at
Bank’s Affiliates (subject to control agreements in form and content reasonably
acceptable to Bank) of at least one hundred ten percent (110%) of the amount of
such Advances. Notwithstanding the foregoing, in accordance with the chart
below, based upon Borrower’s Remaining Months’ Cash (“RMC”), or Profitability,
as the case may be, the Borrowing Base portion of Borrower’s Liquidity may not
(x) be included in the calculation of Borrower’s Liquidity until Bank receives
an audit of the Collateral, the results of which shall be satisfactory to Bank,
or (y) thereafter exceed the respective percentages (the “Maximum Borrowing Base
Component”) of Borrower’s Liquidity, and Borrower’s Cash must be at least the
respective percentages (the “Minimum Cash Component”) of Borrower’s Liquidity:

              Minimum Cash   Maximum Borrowing Remaining Months’ Cash  
Component   Base Component £ 18 months   100%   0% 18 < RMC £ 24   65% to 100%  
Up to 35% > 24 months   40% to 100%   Up to 60% 2 consecutive quarters of
Profitability   25% to 100%   Up to 75%

As used herein, “Remaining Months’ Cash” means, as of any date of determination,
Cash divided by Cash Burn. If at any time Borrower’s RMC increases or decreases
sufficiently to change the level, with respect to the chart above, at which
Borrower’s RMC had been determined prior to such increase or decrease, the
Minimum Cash and Maximum Borrowing Base Components likewise shall adjust to the
corresponding percentages described above, for so long as Borrower’s RMC
dictates such level.
                (c) Minimum EBITDA. When Advances are made against the Borrowing
Base, an EBITDA, measured quarterly on a trailing six (6) months basis, of not
less than the amounts, and for the periods, set forth on Annex II hereto. Bank
shall have the right to reset this EBITDA covenant for Borrower’s fiscal years
2008, 2009, 2010 and 2011, based upon Borrower’s Board of Director’s approved
and Bank reviewed fiscal year budgets to be delivered to Bank no later than
December 31 of each year, commencing December 31, 2008. Each new Minimum EBITDA
covenant shall be established, in consultation with Borrower, within thirty
(30) days of Borrower’s submission of the required budgets; provided that, if
the parties cannot agree in good faith on the revised Minimum EBITDA covenants,
Bank shall have the right to establish such covenants in its good faith business
judgment.
          6.8 Consent of Inbound Licensors. Prior to entering into or becoming
bound by any material inbound license or agreement (other than such license or
agreement entered into in the Ordinary Course of Business

- 17 -



--------------------------------------------------------------------------------



 



of Borrower), Borrower shall provide written notice to Bank of the material
terms of such license or agreement with a description of its likely impact on
Borrower’s business or financial condition.
          6.9 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Bank of the creation or acquisition of such new Subsidiary
and take all such action as may be reasonably required by Bank to cause such
Subsidiary to guarantee the Obligations of Borrower under the Loan Documents and
grant a continuing pledge and security interest in and to the collateral of such
Subsidiary (substantially as described on Exhibit A hereto), and Borrower shall
grant and pledge to Bank a perfected security interest in the stock, units or
other evidence of ownership of such Subsidiary.
          6.10 Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
      7. NEGATIVE COVENANTS.
          Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until the outstanding Obligations are paid in full or for
so long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following without Bank’s prior written consent, which
shall not be unreasonably withheld:
          7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, other than Permitted
Transfers.
          7.2 Change in Name, Location, Executive Office, Change in Business;
Change in Fiscal Year; Change in Control. Change its name or the Borrower State
or relocate its chief executive office without thirty (30) days prior written
notification to Bank; engage in any business, or permit any of its Subsidiaries
to engage in any business, other than or reasonably related or incidental to the
businesses currently engaged in by Borrower; change its fiscal year end; suffer
or permit a Change in Control.
          7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except transactions in the Ordinary Course of Business, where (i) such
transactions do not in the aggregate exceed Five Million Dollars ($5,000,000)
during any fiscal year, (ii) no Event of Default has occurred, is continuing or
would exist after giving effect to such transactions, (iii) such transactions do
not result in a Change in Control, and (iv) Borrower is the surviving entity.
          7.4 Indebtedness. Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank and Indebtedness incurred in the Ordinary Course of
Business (provided that  no Event of Default has occurred, is continuing or
would exist after giving effect to such prepayment).
          7.5 Encumbrances. Create, incur, assume or allow any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens. Agree with any Person other than Bank not to
grant a security interest in, or otherwise encumber, any of its, or covenant to
any other Person that Borrower in the future will refrain from creating,
incurring, assuming or allowing any Lien with respect to any of Borrower’s
property, or permit any Subsidiary to do so; other than in connection with
licenses and similar arrangements for the use of the Intellectual Property of
Borrower or its Subsidiaries in the Ordinary Course of Business.

- 18 -



--------------------------------------------------------------------------------



 



          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, and (ii) repurchase the stock of former employees pursuant to stock
repurchase agreements by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists.
          7.7 Investments. Directly or indirectly acquire or own, or make any
material Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments, or maintain or invest any of its property
with a Person other than Bank or Bank’s Affiliates or permit any Subsidiary to
do so unless such Person has entered into a control agreement with Bank, in form
and substance satisfactory to Bank, or suffer or permit any Subsidiary to be a
party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower.
          7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the Ordinary Course of Business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non-affiliated Person, which permitted
transactions shall include, without limitation, reasonable and customary fees to
its directors and compensation arrangements and benefit plans for its officers
and employees.
          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.
          7.10 Inventory and Equipment. Store the Inventory or the Equipment
having a book value of One Million Dollars ($1,000,000) or more with a bailee,
warehouseman, or similar third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received an acknowledgment from the
third party that it is holding or will hold the Inventory or Equipment for
Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the Ordinary Course of Business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrower
gives Bank prior written notice and as to which Bank files a financing
statement, or takes other action, where needed to perfect its security interest.
Notwithstanding the foregoing, Borrower shall cause each of Integrated
Commercialization Services and OSG Norwich to execute and deliver to Bank,
within sixty (60) days of the Closing Date, a bailee agreement (or similar) in
form and content reasonably acceptable to Bank.
          7.11 No Investment Company; Margin Regulation. Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
      8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:
          8.1 Payment Default. If Borrower fails to pay any of the Obligations
within three (3) calendar days of the date when due;
          8.2 Covenant Default. If Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement; or neglects to perform or observe any other material term, provision,
condition, covenant contained in this Agreement, in any of the Loan Documents,
or in any other present or future agreement between Borrower and Bank and as to
any default under such other term, provision,

- 19 -



--------------------------------------------------------------------------------



 



condition or covenant that can be cured, has failed to cure such default within
fifteen (15) days after Borrower receives notice thereof or any Responsible
Officer of Borrower (or Borrower’s General Counsel) becomes aware thereof;
provided, however, that if the default cannot by its nature be cured within the
fifteen (15) day period or cannot after diligent attempts by Borrower be cured
within such fifteen (15) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to have cured
such default shall not be deemed an Event of Default but no Credit Extensions
will be made;
          8.3 Defective Perfection. If Bank shall receive at any time following
the Closing Date an SOS Report indicating that except for Permitted Liens,
Bank’s security interest in the Collateral is not prior to all other security
interests or Liens of record reflected in such SOS Report;
          8.4 Material Adverse Effect. If there occurs any circumstance or
circumstances that could reasonably be expected to have a Material Adverse
Effect;
          8.5 Attachment. If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);
          8.6 Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);
          8.7 Other Agreements. If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of One Million Five Hundred Thousand Dollars ($1,500,000) or that could
reasonably be expected to have a Material Adverse Effect;
          8.8 Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed under any
subordination agreement entered into with Bank;
          8.9 Judgments. If an uninsured judgment or uninsured judgments for the
payment of money in an amount, individually or in the aggregate, of at least
Five Hundred Thousand Dollars ($500,000) shall be rendered against Borrower and
shall remain unsatisfied and unstayed for a period of fifteen (15) days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of such judgment); or
          8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
      9. BANK’S RIGHTS AND REMEDIES.
          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

- 20 -



--------------------------------------------------------------------------------



 



               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.6, all Obligations shall become immediately due and payable without
any action by Bank);
               (b) Demand that Borrower (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrower shall
promptly deposit and pay such amounts;
               (c) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank;
               (d) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;
               (e) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;
               (f) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, and (ii) indebtedness at any time owing
to or for the credit or the account of Borrower held by Bank;
               (g) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Except to the extent Borrower is prohibited by an
enforceable license from doing so, Bank is hereby granted a license or other
right, solely pursuant to the provisions of this Section 9.1, to use, without
charge, Borrower’s labels, Intellectual Property, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;
               (h) Sell the Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Bank
determines is commercially reasonable, and apply any proceeds to the Obligations
in whatever manner or order Bank deems appropriate. Bank may sell the Collateral
without giving any warranties as to the Collateral. Bank may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If Bank sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser. If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;
               (i) Bank may credit bid and purchase at any public sale;
               (j) Apply for the appointment of a receiver, trustee, liquidator
or conservator of the Collateral, without notice and without regard to the
adequacy of the security for the Obligations and without regard to the solvency
of Borrower, any guarantor or any other Person liable for any of the
Obligations; and

- 21 -



--------------------------------------------------------------------------------



 



               (k) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrower.
Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.
          9.3 Accounts Collection. At any time after the occurrence and during
the continuance of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account. Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.
          9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under the Revolving Line as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.5 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
          9.5 Bank’s Liability for Collateral. As long as Bank complies with
reasonable banking practices, Bank has no obligation to clean up or otherwise
prepare the Collateral for sale. All risk of loss, damage or destruction of the
Collateral shall be borne by Borrower, except to the extent caused by Bank’s
gross negligence or willful misconduct.
          9.6 No Obligation to Pursue Others. Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other Person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.
          9.7 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank

- 22 -



--------------------------------------------------------------------------------



 



shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrower expressly agrees that this Section may
not be waived or modified by Bank by course of performance, conduct, estoppel or
otherwise.
          9.8 Demand; Protest. Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.
      10. NOTICES.
            Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

         
 
  If to Borrower:   SANTARUS, INC.
 
      3721 Valley Centre Drive, Suite 400
 
      San Diego, CA 92130
 
      Attn: Chief Financial Officer and Legal Affairs Department
 
      FAX: (858) 314-5702
 
       
 
  If to Bank:   Comerica Bank
 
      75 East Trimble Road, M/C 4770
 
      San Jose, California 95131
 
      Attn: Manager
 
      FAX: (408) 556-5091
 
       
 
  with a copy to:   Comerica Bank
 
      11943 El Camino Real, Suite 110B
 
      San Diego, CA 92130
 
      Attn: Steven J. Stuckey, Senior Vice President
 
      FAX: (858) 509-2365

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
     11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
     This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the State of California.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE
EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.
     12. REFERENCE PROVISION.
          In the event the Jury Trial Waiver set forth above is not enforceable,
the parties elect to proceed under this Judicial Reference Provision.

- 23 -



--------------------------------------------------------------------------------



 



          12.1 Mechanics.
               (a) With the exception of the items specified in clause (b),
below, any controversy, dispute or claim (each, a “Claim”) between the parties
arising out of or relating to this Agreement or any other document, instrument
or agreement between the undersigned parties (collectively in this Section, the
“Comerica Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Sections 638 et seq. of the California Code
of Civil Procedure (“CCP”), or their successor sections, which shall constitute
the exclusive remedy for the resolution of any Claim, including whether the
Claim is subject to the reference proceeding. Except as otherwise provided in
the Comerica Documents, venue for the reference proceeding will be in the state
or federal court in the county or district where the real property involved in
the action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).
               (b) The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.
               (c) The referee shall be a retired judge or justice selected by
mutual written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
               (d) The parties agree that time is of the essence in conducting
the reference proceedings. Accordingly, the referee shall be requested, subject
to change in the time periods specified herein for good cause shown, to (i) set
the matter for a status and trial-setting conference within fifteen (15) days
after the date of selection of the referee, (ii) if practicable, try all issues
of law or fact within one hundred twenty (120) days after the date of the
conference and (iii) report a statement of decision within twenty (20) days
after the matter has been submitted for decision.
               (e) The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.
          12.2 Procedures. Except as expressly set forth herein, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of hearings, the order of presentation of evidence,
and all other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.
          12.3 Application of Law. The referee shall be required to determine
all issues in accordance with existing case law and the statutory laws of the
State of California. The rules of evidence applicable to

- 24 -



--------------------------------------------------------------------------------



 



proceedings at law in the State of California will be applicable to the
reference proceeding. The referee shall be empowered to enter equitable as well
as legal relief, enter equitable orders that will be binding on the parties and
rule on any motion which would be authorized in a court proceeding, including
without limitation motions for summary judgment or summary adjudication. The
referee shall issue a decision at the close of the reference proceeding which
disposes of all claims of the parties that are the subject of the reference.
Pursuant to CCP § 644, such decision shall be entered by the Court as a judgment
or an order in the same manner as if the action had been tried by the Court and
any such decision will be final, binding and conclusive. The parties reserve the
right to appeal from the final judgment or order or from any appealable decision
or order entered by the referee. The parties reserve the right to findings of
fact, conclusions of laws, a written statement of decision, and the right to
move for a new trial or a different judgment, which new trial, if granted, is
also to be a reference proceeding under this provision.
          12.4 Repeal. If the enabling legislation which provides for
appointment of a referee is repealed (and no successor statute is enacted), any
dispute between the parties that would otherwise be determined by reference
procedure will be resolved and determined by arbitration. The arbitration will
be conducted by a retired judge or justice, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time.
The limitations with respect to discovery set forth above shall apply to any
such arbitration proceeding.
          12.5 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
COMERICA DOCUMENTS.
     13. GENERAL PROVISIONS.
          13.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties and shall bind all Persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.
          13.2 Indemnification. Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys’ fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.
          13.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.
          13.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
          13.5 Amendments in Writing, Integration. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

- 25 -



--------------------------------------------------------------------------------



 



          13.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
          13.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower. The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
          13.8 Confidentiality. In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Credit
Extensions, provided that they have entered into a comparable confidentiality
agreement in favor of Borrower and have delivered a copy to Borrower, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of Bank and (v) as Bank may determine in connection with
the enforcement of any remedies hereunder. Confidential information hereunder
shall not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.
          13.9 Effect of Amendment and Restatement. Except as otherwise set
forth herein, this Agreement is intended to and does completely amend and
restate, without novation, the Original Agreement. All security interests
granted under the Original Agreement are hereby confirmed and ratified and shall
continue to secure all Obligations under this Agreement.
[Balance of Page Intentionally Left Blank]

- 26 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

              SANTARUS, INC.
 
       
 
  By:  /s/ Debra P. Crawford
 
     
 
       
 
  Title:  SVP & CFO
 
            COMERICA BANK
 
       
 
  By:  /s/ Steven J. Stuckey
 
     
 
       
 
  Title:  Senior Vice President

[Signature Page to Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



     
DEBTOR
  SANTARUS, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), Negotiable Collateral, letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;
          (b) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.
          Notwithstanding the foregoing, the Collateral shall not include any
Intellectual Property; provided, however, that the Collateral shall include all
accounts and general intangibles that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
foregoing (the “Rights to Payment”). Notwithstanding the foregoing, if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of the Closing Date, include the Intellectual Property to the
extent and only to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment, and further provided, however, that Bank’s
enforcement rights with respect to any security interest in the Intellectual
Property shall be absolutely limited to the Rights to Payment only, and Bank
shall have no recourse whatsoever with respect to the underlying Intellectual
Property.
               As used herein, “Intellectual Property” means all of Borrower’s
right, title, and interest in and to the following:
               (a) Copyrights, Trademarks and Patents;
               (b) Any and all trade secrets, and any and all Intellectual
Property rights in computer software and computer software products now or
hereafter existing, created, acquired or held;
               (c) Any and all design rights which may be available to Borrower
now or hereafter existing, created, acquired or held;
               (d) Any and all claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the Intellectual Property rights identified above;
               (e) All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights;

 



--------------------------------------------------------------------------------



 



               (f) All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and
               (g) All proceeds of the foregoing, including without limitation
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.
               As used herein, “Copyrights” means any and all copyright rights,
copyright applications, copyright registrations and like protections in each
work or authorship and derivative work thereof, whether published or unpublished
and whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held.
               As used herein, “Patents” means all patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same.
               As used herein, “Trademarks” means any trademark and servicemark
rights, whether registered or not, applications to register and registrations of
the same and like protections, and the entire goodwill of the business of
Borrower connected with and symbolized by such trademarks.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TECHNOLOGY & LIFE SCIENCES DIVISION
LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS [3:00* P.M., Pacific Time/ 3:30 P.M. Eastern
Time]
FORMULA BASED LINES: DEADLINE FOR NEXT DAY PROCESSING IS [3:00* P.M., Pacific
Time/ 3:30 P.M. Eastern Time]
DEADLINE FOR EQUIPMENT ADVANCES IS [3:00 P.M., Pacific Time/ 3:30 P.M. Eastern
Time ]**
DEADLINE FOR WIRE TRANSFERS IS [1:30 P.M., Pacific Time/ 3:30 P.M. Eastern Time]
[*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
Pacific Time]
**Subject to 3 day advance notice.

         
To: Loan Analysis
      DATE:                            TIME:                      
FAX #: (650) 846-6840
       



           
FROM:
 
SANTARUS, INC.
    TELEPHONE REQUEST (For Bank Use Only):
 
  Borrower’s Name

     
FROM:
 
 
    The following person is authorized to request the loan payment transfer/loan
advance on the designated account and is known to me.

 
 
Authorized Signer’s Name              
FROM:
         
 
         
 
  Authorized Signer’s Name     Authorized Request & Phone #          
PHONE #:
         
 
         

        Received by (Bank) & Phone #
 
         
FROM ACCOUNT#:
          (please include Note number, if applicable)      
TO ACCOUNT #:
    Authorized Signature (Bank) (please include Note number, if applicable)    
 

           
REQUESTED TRANSACTION TYPE
REQUESTED DOLLAR AMOUNT     For Bank Use Only
 
         
PRINCIPAL INCREASE* (ADVANCE)
$       Date Rec’d:
 
         
PRINCIPAL PAYMENT (ONLY)
$       Time:
 
         
 
        Comp. Status:           YES        NO
OTHER INSTRUCTIONS:
        Status Date:
 
        Time:        
 
        Approval:        
 
         

All representations and warranties (including any updates thereto pursuant to
Section 3.2(b) of the Loan Agreement) of Borrower stated in the Loan Agreement,
are true, correct and complete in all material respects as of the date of the
request for and advance confirmed by this Borrowing Certificate; provided,
however, that those representations and warranties that expressly refer to
another date shall be true, correct and complete in all material respects as of
such date.
*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE       
YES           NO
          If YES, the Outgoing Wire Transfer Instructions must be completed
below.



                      OUTGOING WIRE TRANSFER INSTRUCTIONS        Fed Reference
Number        Bank Transfer Number                
 
                   

The items marked with an asterisk (*) are required to be completed.

                   
*Beneficiary Name
         
*Beneficiary Account Number
         
*Beneficiary Address
         
Currency Type
    US DOLLARS ONLY

*ABA Routing Number (9 Digits)
         
*Receiving Institution Name
         
*Receiving Institution Address
         
*Wire Account
    $    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BORROWING BASE CERTIFICATE

     
Borrower: SANTARUS, INC.
  Lender: Comerica Bank
 
   
Commitment Amount: $25,000,000
   

                 
ACCOUNTS RECEIVABLE
               
1. Accounts Receivable Book Value as of ___
          $                       
2. Additions (please explain on reverse)
          $                       
3. TOTAL ACCOUNTS RECEIVABLE
          $                       
 
               
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
               
4. Amounts over 60 days past due
  $                               
5. Balance of 25% over 60 day past due accounts
  $                               
6. Concentration Limits
               
7. Foreign Accounts (other than Eligible Foreign Accounts)
  $                               
8. Governmental Accounts
  $                               
9. Contra Accounts
  $                               
10. Demo Accounts
  $                               
11. Intercompany/Employee Accounts
  $                               
12. Other (please explain on reverse)
  $                               
13. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
          $                       
14. Eligible Accounts (#3 minus #13)
          $                       
15. LOAN VALUE OF ACCOUNTS (80% of #14)
          $                       

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Amended and
Restated Loan and Security Agreement (including any updates thereto pursuant to
Section 3.2(b) of the Loan Agreement) between the undersigned and Comerica Bank.

          SANTARUS, INC.    
 
       
By: 
       
 
 
Authorized Signer    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE

     
TO:
  COMERICA BANK
 
   
FROM:
  SANTARUS, INC.

     The undersigned authorized officer of SANTARUS, INC. hereby certifies that
in accordance with the terms and conditions of the Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                      with all
required covenants except as noted below and (ii) all representations and
warranties (including any updates thereto pursuant to Section 3.2(b) of the Loan
Agreement) of Borrower stated in the Agreement, as amended from time to time,
are true and correct as of the date hereof; provided, however, that those
representations and warranties that expressly refer to another date shall be
true and correct in all material respects as of such date. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies  
Monthly financial statements
  Monthly within 40 days; except for December: 30 days for drafts; 75 days for
final (when Liquidity includes Eligible Accounts)   Yes   No
N/A
Quarterly financial statements (other than 4th
quarter)
  Quarterly within 40 days (when Liquidity does not include Eligible Accounts)  
Yes   No
N/A
Annual (CPA Audited)
  FYE within 120 days   Yes   No
N/A
10K and 10Q
  When filed   Yes   No
N/A
A/R & A/P Agings, Borrowing Base Cert.
  Monthly within 40 days (waived when Liquidity does not include the Borrowing
Base)   Yes   No
N/A
Compliance Cert.
  Monthly within 40 days; except for December: 30 days for drafts; 75 days for
final (when Liquidity includes Eligible Accounts); otherwise quarterly within
40 days   Yes   No
A/R Audit
  Initial and Semi-Annual        
Total amount of Borrower’s cash and investments
  Amount: $                            
Total amount of Borrower’s cash and investments maintained with Bank and Bank’s
Affiliates
  Amount: $4,000,000   Yes   No

                  Financial Covenant   Required   Actual   Complies
Maintain at all times, measured Monthly (except as indicated):
               
Minimum Cash
  $4,000,0001   $                       Yes   No
Minimum Liquidity (please explain below)2
  1.25:1.003   _____:1.00   Yes   No
Minimum EBITDA
  4   $                       Yes   No

 

1   Or 110% of Advances when Advances exceed $20,000,000 prior to an audit of
the Collateral (the results of which shall be satisfactory to Bank)   2   See
Section 6.7(b) and explain on attachment RMC and Minimum Cash Component and
Maximum Borrowing Base Component   3   Or 1.10 to 1.00 when only Cash held at
Bank and Bank’s Affiliates is used in the calculation of Liquidity, which
calculation shall be required when Advances exceed $20,000,000 prior to an audit
of the Collateral (the results of which shall be satisfactory to Bank)   4  
measured, only when Advances are made against the Borrowing Base, quarterly on a
trailing 6-month basis, as set forth in Annex II to the Amended and Restated
Loan and Security Agreement; to be reset for each of fiscal years 2008, 2009,
2010 and 2011 based on Borrower’s Board of Director’s approved budget for each
year, to be delivered to Bank no later than 12/31 of each year.

 



--------------------------------------------------------------------------------



 



Comments Regarding Exceptions: See Attached.
Sincerely,

     
 
   
 
   
                    
   
 
   
 
  SIGNATURE
 
   
 
   
 
   
                    
   
 
   
 
  TITLE
 
   
 
   
 
   
                    
   
 
   
 
  DATE

      BANK USE ONLY
 
   
Received by:
   
 
 
 
   
                    
   
 
   
 
  AUTHORIZED SIGNER
 
   
Date:
   
 
 
 
   
                    
   
 
   
Verified:
   
 
 
 
   
                    
   
 
   
 
  AUTHORIZED SIGNER
 
   
Date:
   
 
 
 
   
                     
   
 
   
Compliance Status
  Yes        No



 